DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3, 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold (DE 3504236 A1) in view of Pratt (US 1,037,311).
	Mangold discloses a device 5 for increasing traction between a tire (not shown, but described in the first two paragraphs on page 1 of the machine translation) and a surface the tire is in contact with, comprising two or more line structures 1, 3, at least two of which configured for encircling along two side walls of the tire, respectively (described in the second full paragraph on page 4 of the machine translation); a plurality of cross members 7 configured for contacting a tread portion of the tire, the cross members comprising mechanism for connecting the two or more line structures together (evident from Fig. 4); wherein at least one of the cross members comprises a strap 7 made of a material comprising textile (described in the last paragraph on page 2 of the machine translation), one or more traction components 21 attached to at least a surface side of said straps (Fig. 5); wherein none of said plurality of cross members crosses another (shown in the embodiment of Fig. 4), wherein the material comprises nylon (described in the last paragraph on page 2 of the machine translation), wherein said plurality of cross members form a pattern comprising a sequence of lines unparallel to each other (Fig. 4), wherein at least two lines in the sequence that are adjacent to each other meet at a common end to form a "V" form (Fig. 4), wherein an angle (A) between the two lines forming the "V" form is in a range of between approximately 45 degrees and approximately 90 degrees (Fig. 4), wherein said one or more traction components further comprise one or more raised structures 19 arranged on a surface side of the traction components (Figs. 4 and 5), wherein said one or more raised structures are configured to project away from said surface side of the traction components when said device is fitted onto the tire (Figs. 4 and 5), wherein at least one of said two or more line structures is a rope (last paragraph on page 3 of the machine translation), and wherein among said one or more cross members, each pair of cross members which are immediately adjacent to each other at a common end which is an end of both cross members (Fig. 4), the common end being in contact with one of said at least two line structures or the connecting mechanism connecting that line structure (Fig. 4).
	Mangold fails to disclose the material of the one or more raised structures comprising one or more of thermoplastic polyurethane, sand, polystyrene and textile.  Instead, Mangold discloses the use of metal for the material (described in the second paragraph on page 3 of the machine translation).
	Pratt, however, teaches a device for increasing traction between a tire and a surface the tire is in contact with, wherein the device includes a traction component that comprises one or more raised structures 15 which can be made from a material comprising a textile (“fabric” as described in lines 59-97 on page 1; Fig. 1) that includes cotton (implicit from the described fabric being “duck or canvas” as described in lines 59-62 on page 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traction components of Mangold by forming them from a textile that includes cotton, such as taught by Pratt, as a well-known alternative suitable material that would provide predictable material and physical properties such as good durability while also providing a desired tractive profile.
	Regarding claims 10 and 11, Mangold fails to expressly disclose the claimed angle set forth in these claims.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have formed the angle to be between approximately 45 degrees and approximately 50 degrees, between approximately 50 degrees to approximately 60 degrees, or between approximately 60 degrees and approximately 75 degrees to achieve a desired traction profile.

4.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister (CH 198871 A) in view of Pratt.
	Pfister discloses a device for increasing traction between a tire (shown in Fig. 2) and a surface the tire is in contact with, comprising two or more line structures 1a, 1b, at least two of which configured for encircling along two side walls of the tire, respectively (Fig. 2); a plurality of cross members 3 configured for contacting a tread portion of the tire, the cross members comprising mechanism for connecting the two or more line structures together (evident from Figs. 1 and 4); wherein at least one of the cross members comprises a strap 3 made of a material comprising textile (described in the second paragraph on page 1 of the machine translation), one or more traction components 5 attached to at least a surface side of said straps (Figs. 1, 4 and 5); wherein none of said plurality of cross members crosses another (Figs. 1 and 2), and wherein said plurality of cross members form a pattern comprising a sequence of lines substantially parallel to each other (Figs. 1 and 2).
	While Pfister further discloses the one or more traction components further comprising one or more raised structures at 5 arranged on a surface side of the traction components (Fig. 2), Pfister fails to expressly disclose the material of the one or more raised structures comprising one or more of thermoplastic polyurethane, plastic, sand polystyrene and textile.  
	Pratt, however, teaches a device for increasing traction between a tire and a surface the tire is in contact with, wherein the device includes a traction component that comprises one or more raised structures 15 which can be made from a material comprising a textile (“fabric” as described in lines 59-97 on page 1; Fig. 1) that includes cotton (implicit from the described fabric being “duck or canvas” as described in lines 59-62 on page 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traction components of Pfister by forming them from a textile that includes cotton, such as taught by Pratt, as a well-known alternative suitable material that would provide predictable material and physical properties such as good durability while also providing a desired tractive profile.

5.	Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold in view of Pratt, as applied to claim 1 above, and further in view of Bernard et al. (US 2004/0182486 A1; hereinafter “Bernard”).
	Mangold, as modified by Pratt, fails to disclose the exact dimensions of the one or more raised structures.
	Bernard, however, teaches a traction component 20 having one or more raised structures 50 that can have a length of from 3 inches to 20 inches and a width of from 0.3 inches to 6 inches (paragraphs [0021] and [0104]; claim 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mangold, as modified by Pratt, by forming the raised structures with the claimed dimensions, such as taught by Bernard, to provide a desired traction profile for the intended use of the device which enables the raised structures to obtain the required grip on the surface the tire is in contact with.

6.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold in view of Pratt, as applied to claims 1 and 17 above, and further in view of Curry et al. (US 2015/0053322; hereinafter “Curry”).
	Mangold fails to expressly disclose the width of the strap.
	Curry, however, teaches a device for increasing traction between a tire and a surface the tire is in contact with, that comprises straps having a width of between approximately 3/4 inch and approximately 6 inch (paragraphs [0041], [0074], and [0076]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mangold, as modified by Pratt, by forming its straps to have a width of between approximately 3/4 inch and approximately 6 inch, such as taught by Curry, to ensure that the straps can adequately secure the traction components thereon while also being able to be sufficiently secured to the ring mechanisms.
	
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mangold in view of Pratt, as applied to claim 1 above, and further in view of Stetson (US 2,020,586).
	Mangold fails to expressly disclose the exact spacing of the strap from a neighboring strap.
	Stetson, however, teaches the spacing of the bands or straps in a tire traction device is dependent upon the surface to which the tire traction device is subjected (lines 47-55 of page 1).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the device of Mangold, as modified by Pratt, by spacing each strap from a neighboring strap by a distance ranging between 0 and approximately 30 inches to provide a desired traction profile for the intended use of the device.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mangold in view of Pratt, as applied to claim 1 above, and further in view of Gordon (US 2,782,494).
	Mangold fails to expressly disclose the material of its line structures.
	Gordon, however, teaches a tire traction device that includes line structures S in the form of chains made of metal (lines 60-66 of col. 1).
	It would have been obvious to one having ordinary skill in the art to have modified the device of Mangold, as modified by Pratt, by forming its line structures from metal, such as taught by Gordon, to achieve desired and predictable material and physical properties, such as good strength and durability.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617